123 Ga. App. 607 (1971)
182 S.E.2d 317
DUNN
v.
THE STATE.
46002.
Court of Appeals of Georgia.
Submitted March 2, 1971.
Decided April 6, 1971.
Paul S. Weiner, for appellant.
Hinson McAuliffe, Solicitor, James L. Webb, Frank A. Bowers, for appellee.
JORDAN, Presiding Judge.
The defendant appeals from a conviction for bastardy.
The several enumerations assert error in the conduct of the trial judge "in managing, prosecuting, directing and assisting in the prosecution of the case while sitting as judge over the objections of the defendant"; complain that the judge erred in making statements that the "State and prosecutor had the only interest involved in the case," that divulged to the jury "that the court had an opinion as to the issues"; that purported to "silence the appellant's attorney from making further objection at the risk of being held in comtempt"; and that he erred in refusing to grant a mistrial based "on the ground that the court was assisting in the prosecution of the case." Additional enumerations complain that the judge erred in restricting cross examination intended to elicit "testimony on the physical appearance of the child," and "in attempting to intimidate the witnesses for the defense."
While much of the conduct complained of occurred outside the presence of the jury, a perusal of the transcript discloses that the trial judge was extremely displeased with the manner in which the trial was being conducted, not only on behalf of the State, but also the defense and that he did interfere with the conduct of the trial however well intentioned or to some extent justified, so as to impose his will on counsel in conducting the trial, and also to the extent of inducing one witness to invoke his privilege against self-incrimination, to the detriment of the defense, and in a manner which leads to the conclusion, in our opinion, that the accused was deprived of a fair trial for the reasons asserted in the enumerations of error.
Judgment reversed. Quillian and Evans, JJ., concur.